         Case 20-32746 Document 7 Filed in TXSB on 05/29/20 Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                              ENTERED
                                                                                               05/29/2020
IN RE:                                          §
C-CO HOLDINGS, LLC                              §       CASE NO: 20-32746
       Debtor(s)                                §
                                                §       CHAPTER 11

                                  ORDER
                CHAPTER 11 SUBCHAPTER V STATUS CONFERENCE

         C-CO Holdings, LLC, (“Debtor”), has elected to proceed under Subchapter V of Title 11,
Chapter 11 of the United States Bankruptcy Code. The Court deems it necessary to conduct an
initial status conference. It is therefore:

       ORDERED: that

          1. On June 30, 2020 at 10:30 a.m., (Central Standard Time) the Court will conduct
             an electronic initial status conference in the above-captioned case. To participate
             electronically, parties must follow the instructions set forth on Judge Rodriguez’s
             web       page.      Judge      Rodriguez’s      web-page       is    located   at:
             https://www.txs.uscourts.gov/content/united-states-bankruptcy-judge-
             eduardo-v-rodriguez. Parties are additionally instructed:
                 a. to utilize the call-in instructions for hearings before Judge Rodriguez as
                     reflected in the Court’s Procedures § V; and
                 b. for video appearances and witness testimony, parties are to utilize the
                     join.me web-based application.

          2. Debtor’s representatives, Debtor’s primary bankruptcy counsel and the
             Subchapter V Trustee must appear at this status conference;

          3. No fewer than fourteen (14) days prior to the status conference set by this Order,
             Debtor must file a Chapter 11 Status Conference Statement on the Court’s
             CM/ECF system that addresses the following:

                  a. The efforts Debtor has undertaken and will undertake to attain a
                     consensual reorganization plan;
                  b. The business, financial, and other problems that prompted the filing of this
                     case;
                  c. Attendance at a meeting of creditors pursuant to 11 U.S.C. § 341(a);
                  d. Estate’s need for professionals (e.g., attorneys, accountants, brokers, etc.);
                  e. Unique issues concerning secured debt, employees, cash collateral,
                     executory contracts, and existing management;
                  f. Postpetition operations and revenue;
                  g. Status of any litigation pending in or outside this Court;
1/2
       Case 20-32746 Document 7 Filed in TXSB on 05/29/20 Page 2 of 2




                h. Compliance with requests for information from the United States Trustee
                   including, but not limited to, requests made in the Initial Debtor Interview;
                i. Type and adequacy of insurance coverage;
                j. An outline of the proposed plan;
                k. A proposed schedule for filing and confirming the proposed plan;
                l. Debtor-In-Possession Bank Account; and
                m. Any other matters that might materially affect the administration of this
                   case.

         4. Debtor must serve its Chapter 11 Status Conference Statement on the Subchapter
            V Trustee and the United States Trustee.

         5. Failure to comply with this order may result in dismissal or conversion of this
            case to one under Chapter 7.




      SIGNED 05/29/2020.


                                              ___________________________________
                                                      Eduardo V. Rodriguez
                                                   United States Bankruptcy Judge




2/2
